Wagner, Judge,
delivered the opinion of the court.
This was an action against the defendants, as joint makers of a promissory note. The' defendant Schuts stated in his answer that he signed the note as endorser, and asked to be discharged because there was neither protest nor notice. Upon the trial, Liebig was introduced as a witness for his co-defendant, and stated that the plaintiff loaned him the money and agreed to take Schuts as endorser on the note; in reply to a question from the court, he then said that Schuts signed the note with him, as security. The court rendered judgment for plaintiff. There is no error in the record.
Judgment affirmed.
Judge Holmes concurs; Judge Lovelace absent.